Exhibit 10.15

﻿

Sonic Corp. 2006 Long-Term Incentive Plan

Award Agreement

Director Restricted Stock Units

﻿

﻿

Award Agreement Number:  ________.

﻿

Grant Date: ____________

﻿

Type of Award:  Restricted Stock Units (a right to receive Stock in the future
that is subject to certain restrictions and to a risk of forfeiture).

﻿

Maximum Number:  _____ shares of Stock.

﻿

Vesting Schedule:  Unless earlier forfeited or vested in accordance with the
Plan and this Award Agreement, and subject to the Participant’s continued
service, the Restricted Stock Units will vest on the earlier of (i) the first
anniversary of the Grant Date or (ii) the date of the Sonic Corp. annual
shareholders meeting in the following year.

﻿

Dear [Director]:

﻿

I am pleased to inform you that you have been granted, as set forth above,
Restricted Stock Units under the Sonic Corp. 2006 Long-Term Incentive Plan (as
it may be amended from time to time, the “Plan”), effective as of the Grant
Date. 

﻿

Subject to the terms and conditions contained in the Plan and Schedule A,
attached to this Award Agreement (both of which are made a part of this Award
Agreement), the Restricted Stock Units will all vest and settle on the earlier
of (i) the first anniversary of the Grant Date or (ii) the date of the Sonic
Corp. annual shareholders meeting in the following year.

﻿

All capitalized terms used in this Award Agreement and in Schedule A shall have
the meanings ascribed to them in the Plan, unless specifically set forth
otherwise.  The Plan and Schedule A are available in the Director Handbook
located in the Resource Center of the Board portal.

﻿

﻿

﻿

Sincerely,

﻿

﻿

Clifford Hudson

Chairman and CEO

﻿

﻿

﻿





--------------------------------------------------------------------------------

 



SCHEDULE A

Sonic Corp. 2006 Long-Term Incentive Plan

Award Agreement

Director Restricted Stock Units

﻿

﻿

A.Sonic Corp. 2006 Long-Term Incentive Plan.  The Restricted Stock Units granted
by the Award Agreement are granted by the Corporation pursuant to the Plan, a
copy of which Plan has been made available to the Participant and is hereby made
a part of the Award Agreement.  The Award Agreement is subject to and in all
respects limited and conditioned as provided in the Plan.  The Plan governs
these Restricted Stock Units, and, in the event of any question as to the
construction of the Award Agreement, or of a conflict between the Plan or the
Award Agreement, the Plan shall govern, except as the Plan otherwise
provides.  All capitalized terms shall have the meanings ascribed to them in the
Plan, unless specifically set forth otherwise herein. 

﻿

B.Vesting and Settlement for Restricted Stock Units. 

﻿

(1)Vesting.  Each Restricted Stock Unit represents the unsecured right to
receive, subject to vesting and the terms hereof, one share of Stock.  Subject
to the Participant’s separation from service with the Corporation or any
Affiliate (the “Corporation Group”) for any reason set forth in Section D(2) of
this Award Agreement, one hundred percent (100%) of the Restricted Stock Units
shall vest on the earlier of (i) the first anniversary of the Grant Date or (ii)
the date of the Sonic Corp. annual shareholders’ meeting in the following year
(“Vesting Date”).      

﻿

(2)Settlement.  Each vested Restricted Stock Unit shall be settled through the
delivery of one share of Stock no later than 60 days after the Vesting Date (the
“Settlement Date”).  The shares of Stock delivered to the Participant on the
Settlement Date shall not be subject to transfer restrictions and shall be fully
paid, non-assessable and registered in the Participant name.

﻿

C.Dividends.  If, after the Grant Date and prior to the Vesting Date, ordinary
dividends with respect to shares of Stock are declared or paid by the
Corporation, the Participant shall be entitled to receive dividend equivalents
in an amount, without interest, equal to the cumulative ordinary dividends
declared or paid on a share of Stock, if any, during such period multiplied by
the number of the Participant’s unvested Restricted Stock Units.  If and when
Restricted Stock Units have vested, the dividend equivalents in respect of such
vested Restricted Stock Units shall be paid in cash (or Stock, if the dividend
was paid in Stock) on the Settlement Date.  If, after the Grant Date and prior
to the Vesting Date, the Participant incurs a separation from service with the
Corporation Group for any reason set forth in Section D(1) of this Award
Agreement or if a Change of Control occurs, the Participant shall be entitled to
receive dividend equivalents (on the same date as payment is made in respect of
the Participant's Restricted Stock Units pursuant to Sections D(1) or E below,
as applicable) in an amount equal to (i) the cumulative dividends declared or
paid on a share of Stock during the period beginning on the Grant Date or the
Vesting Date, as applicable, and ending on the last day of the month during
which the separation



--------------------------------------------------------------------------------

 

from service or Change of Control occurs, multiplied by (ii) the number of the
Participant’s unvested Restricted Stock Units.  If the Participant's service
terminates prior to a Settlement Date for any reason set forth in Section D(2),
any accrued and unpaid dividend equivalents shall be forfeited.

﻿

D.Separation from Service.

﻿

(1)Disability; Death; Removal Without Cause.  If the Participant incurs a
separation from service with the Corporation Group during the Vesting Period due
to the Participant’s death or Disability or the Participant is removed from
service by the Corporation Group without Cause, the Restricted Stock Units shall
vest as of the date of such death, Disability, or removal, as the case may be,
and shall settle in accordance with Section B, no later than the last business
day of the following month. 

﻿

(2)Other Reasons.  If the Participant incurs a separation from service with the
Corporation Group during the Vesting Period for any reason other than as set
forth in Section D(1) (including as a result of a failure to be re-nominated or,
if re-nominated, re-elected to the Board, voluntary resignation by the
Participant or removal by the Corporation for Cause), the unvested Restricted
Stock Units as of such separation shall be cancelled, and the Participant shall
not be entitled to receive any payments with respect to the unvested Restricted
Stock Units.

﻿

(3)Special Circumstances.  The Corporation shall have discretion to determine
(a) if an authorized leave of absence, or absence in military or government
service, shall constitute a separation from service for purposes of the Plan,
(b) whether a Participant has ceased service with the Corporation Group and (c)
the effective date on which such service terminated.

﻿

E.Change of Control.  Notwithstanding any provision contained in the Plan, the
Award Agreement or this Schedule A to the contrary, upon the occurrence of a
Change of Control prior to the Participant’s separation from service, the
Restricted Stock Units shall vest immediately and shall settle, in accordance
with Section B, within 30 days following the effective date of the Change of
Control.

﻿

F.Transferability.  Restricted Stock Units are not transferable other than by
last will and testament, by the laws of descent and distribution, pursuant to a
domestic relations order, or as otherwise permitted under Article 13 of the
Plan.  Further, a Participant’s rights under the Plan shall be exercisable
during the Participant’s lifetime only by the Participant, or in the event of
the Participant’s legal incapacity, the Participant’s legal guardian or
representative.

﻿

G.No Employment or Service Rights.  Nothing contained in the Plan, the Award
Agreement, this Schedule A or any Restricted Stock Units shall confer upon any
Participant any right with respect to employment by or service for the
Corporation Group or interfere in any way with the right of the Corporation's
shareholders or the Board, subject to the terms of any separate agreement to the
contrary, at any time, to terminate the Participant’s tenure or service or to



--------------------------------------------------------------------------------

 

increase or decrease the compensation of the Participant from the rate in
existence as of the Grant Date.

﻿

H.Taxes and Withholding.  Delivery of the shares of Stock underlying the
Restricted Stock Units upon settlement shall be subject to the Participant
satisfying all applicable federal, state, local and foreign taxes.  The
Corporation shall have the power and the right to require the Participant to
remit to the Corporation an amount sufficient to satisfy any applicable taxes
required by law.  Further, the Corporation may permit or require the Participant
to satisfy, in whole or in part, the tax obligations by deducting or withholding
from all amounts Stock that would otherwise be received upon settlement of the
Restricted Stock Units.  Any amount deducted or withheld by the Corporation
pursuant to this Section H, either in cash or shares of Stock, shall not exceed
the minimum statutory withholding requirements.

﻿

I.Miscellaneous.

﻿

(1)The Committee shall have the right to impose restrictions on any shares of
Stock acquired pursuant to Restricted Stock Units as it deems necessary or
advisable under applicable securities laws, and/or the rules and regulations of
any stock exchange or market upon which such shares of Stock are then listed
and/or traded.  It is expressly understood that the Committee is authorized to
administer, construe, and make all determinations necessary or appropriate to
administer the Plan and this Award Agreement, all of which shall be binding upon
the Participant.

﻿

(2)The Board or the Committee may at any time, or from time to time, terminate,
amend or modify the Plan, and the Board or the Committee may terminate, amend or
modify the Award Agreement or this Schedule A at any time; provided, however,
that no termination, amendment or modification shall materially and adversely
alter or impair the rights of the Participant under the Award Agreement or this
Schedule A, without the Participant’s written consent.

﻿

(3)Notwithstanding the foregoing or any provision of the Plan, the Award
Agreement or this Schedule A, if the Corporation determines that any provision
of the Plan, the Award Agreement or this Schedule A contravenes Section 409A or
could cause the Participant to incur any tax, interest or penalties under
Section 409A, the Committee may, in its sole discretion and without the
Participant’s consent, modify such provision to (i) comply with, or avoid being
subject to, Section 409A, or to avoid the incurrence of taxes, interest and
penalties under Section 409A, and/or (ii) maintain, to the maximum extent
practicable, the original intent and economic benefit to the Participant of the
applicable provision without materially increasing the cost to the Corporation
or contravening the provisions of Section 409A.  This provision does not create
an obligation on the part of the Corporation to modify the Plan, the Award
Agreement or this Schedule A, and does not guarantee that the Restricted Stock
Units will not be subject to taxes, interest and penalties under Section 409A.

﻿

(4)The Award Agreement and this Schedule A shall be subject to all applicable
laws, rules, and regulations, and to such approvals by any governmental agencies
or



--------------------------------------------------------------------------------

 

national securities exchanges as may be required or the Committee determines are
advisable.  The Participant agrees to take all steps the Corporation determines
are necessary to comply with all applicable provisions of federal and state
securities law in exercising his or her rights under the Award Agreement or this
Schedule A.

﻿

(5)All obligations of the Corporation under the Plan, Award Agreement or this
Schedule A, with respect to the Award, shall be binding on any successor to the
Corporation, whether the existence of such successor is the result of a direct
or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business and/or assets of the Corporation.

﻿

(6)To the extent not preempted by federal law, this Award Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Delaware.

﻿

J.Acceptance and Acknowledgement of Award.  By accepting this Award Agreement,
the Participant is agreeing to all of the terms contained in this Award
Agreement.  If the Participant desires to refuse the Award, the Participant must
notify the Corporation in writing.  Such notification should be sent to Sonic
Corp., General Counsel, 300 Johnny Bench Drive, Oklahoma City, OK 73104, no
later than 30 days after receipt of the Award Agreement.

﻿

﻿



--------------------------------------------------------------------------------